Citation Nr: 0627202	
Decision Date: 08/29/06    Archive Date: 09/06/06	

DOCKET NO.  99-08 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from December 1967 to January 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana, that denied the benefit sought on 
appeal.  

The Board observes that additional issues have been addressed 
by the RO in various Statements and Supplemental Statements 
of the Case.  However, the record does not reflect that a 
Substantive Appeal has been received to complete an appeal 
for any other matter beyond that set forth on the title page 
of this decision.  Consequently, this decision will only 
address the issue set forth on the title page of this 
decision.



FINDING OF FACT

The veteran's service-connected lumbar spine disability is 
not shown to manifest moderate limitation of motion; muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position; forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, muscle 
spasm or guarding severe enough to result in abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphosis, and is not characterized as intervertebral disc 
syndrome.





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
low back strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Codes 5295 & 5237 (1997-2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in July 2002, April 2003, November 2003 and 
March 2004.  While this notice does not provide any 
information concerning the effective date that could be 
assigned should an increased evaluation be granted, Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), since this decision 
affirms the RO's decision, the veteran is not prejudiced by 
the failure to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statements of the Case, and 
been informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Thus, the duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  



The veteran contends that the current evaluation assigned for 
his service-connected low back disability does not accurately 
reflect the severity of that disability.  He reports that he 
experiences significant low back pain that should warrant a 
higher evaluation for his disability.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, in evaluating 
disabilities of the musculoskeletal system, it is necessary 
to consider, along with the schedular criteria, functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement and weakness.  38 C.F.R. §§ 4.4, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  


The record indicates that a rating decision dated in April 
1983 granted service connection for a low back muscle strain 
as a disability directly due to or proximately a result of 
the veteran's service-connected shell fragment wound of the 
right leg with paralysis of the right sciatic nerve.  That 
rating decision also assigned a 10 percent evaluation under 
Diagnostic Code 5295.  That evaluation has remained in effect 
since that time.  

Under the criteria in effect when the veteran filed his claim 
for an increased evaluation, the next higher 20 percent 
evaluation under Diagnostic Code 5295 contemplates a 
lumbosacral strain that is productive of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position.  Another potentially 
applicable Diagnostic Code would be Diagnostic Code 5292 for 
limitation of motion of the lumbar spine.  Under that 
Diagnostic Code, a 10 percent evaluation is for assignment 
for slight limitation of motion and a 20 percent evaluation 
for moderate limitation of motion. 

Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome is also available for evaluating disabilities of the 
lumbar spine.  However, a rating decision dated in March 1999 
denied service connection for herniated discs at L3-L4, L4-L5 
and L5 - S1 with degenerative joint disease.  As such, that 
Diagnostic Code is not applicable in this claim.

During the course of the veteran's appeal, the schedular 
criteria used to evaluate the spine were revised and amended 
in September 2002 and September 2003.  The changes effected 
in September 2002 affected only the evaluations for 
intervertebral disc syndrome and, therefore, do not have 
bearing on the veteran's current appeal.  

The changes effective in September 2003 provide for a General 
Rating Formula for Diseases and Injuries of the Spine that 
assign evaluations with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of disease or injury.  
Under this formula, a 10 percent evaluation is warranted when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees, but not greater than 85 degrees; where there 
combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; 
or muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  The 
next higher 20 percent evaluation contemplates forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; or a combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis or abnormal kyphosis.  In 
addition, the Diagnostic Code number utilized to evaluate the 
veteran's disability was changed from Diagnostic Code 5295 to 
5237.  

The evidence for consideration in this claim consists of 
private and VA medical records, including the reports of VA 
examinations.  These records document the veteran's 
complaints of low back pain, but these records do not show 
the clinical findings contemplated for a higher evaluation 
for the veteran's service-connected lumbar spine disability.  
The evidence demonstrates that the veteran is confined to a 
wheelchair as the result of a shell fragment wound of the 
right leg with paralysis of the right sciatic nerve and loss 
of use of the left foot due to nonservice-connected etiology 
that is evaluated as 100 percent disabling with additional 
special monthly compensation for loss of use of one foot with 
the loss of use of one leg at a level or with complications 
preventing natural knee action.  

Thus, it cannot be doubted that the veteran is severely 
disabled.  However, given the veteran's disability, 
ascertainment of the severity of his back disorder, in 
particular its range of motion, cannot be ascertained.  The 
clinical findings necessary to show an entitlement to a 
higher evaluation under the criteria set forth above are not 
subject to a determination without speculation.  Applying the 
law in this case, a  higher evaluation for the veteran's low 
back strain cannot be assigned without resort to speculation 
or evidence that suggests that the veteran more nearly meets 
the criteria for the next higher evaluation.  38 C.F.R. 
§§ 4.3, 4.7.  

For the Board to employ such speculation is not a legal or 
factual basis for such an award, including under the benefit 
of the doubt doctrine.  38 U.S.C.A § 5107(b);  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. 
App. 413, 421 (1993) (Observing that under the "benefit-of-
the-doubt" rule, where there exists "an approximate balance 
of positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
claimant shall prevail upon the issue); see generally 38 
C.F.R. § 3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).   

There can be no doubt from review of the record that the 
veteran rendered honorable and faithful service for which the 
Board is grateful.  However, the Board has carefully reviewed 
the record in depth and it has been unable to identify a 
basis upon which the requested relief may be granted.  The 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. 
§§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
It has been observed that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) [citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).  In the absence of medical evidence 
demonstrating that the veteran meets the criteria for the 
next higher evaluation, the Board is constrained to deny the 
veteran's claim.



ORDER

An evaluation in excess of 10 percent for low back strain is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


